UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6454



MICHAEL CLARK,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; VIRGINIA DEPARTMENT
OF CORRECTIONS; L. W. HUFFMAN; R. A. KLINE,
Superintendent, Red Onion State Prison; C. E.
HENRY, Sgt.; T. M. HALLOCK, Officer, Red Onion
State Prison; B. KITTOE; R. FRIDLEY, Officer,
Red Onion State Prison,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-144-7)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Clark, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1998).   We have reviewed the record

and the district court’s opinion and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court.    See Clark v. Virginia, No. CA-99-144-7 (W.D.

Va. Mar. 23, 1999).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2